 



Exhibit 10.1

EXECUTION COPY

EXCHANGE AGREEMENT

     This EXCHANGE AGREEMENT (this “Agreement”) is made as of August 26, 2003
(the “Execution Date") by and among HearUSA, Inc. (formerly HEARx Ltd.), a
Delaware corporation (the “Company”) and Zanett Lombardier Master Fund, LLC
(successor to Zanett Lombardier, Ltd.), a Cayman Islands company (“Zanett”) and
The San Miguel Trust, a Jersey Law Trust (“San Miguel”, and, together with
Zanett, the “Investors”).

RECITALS

          A. Pursuant to a Securities Purchase Agreement dated as of August 27,
1998 (the “Original Purchase Agreement”), the Company issued and sold 7,500
shares of the Company’s 1998 Convertible Preferred Stock, par value $1.00 per
share (the “Original Preferred Stock”), which are convertible into shares of the
Company’s common stock, par value $.10 per share (the “Common Stock”) and
otherwise have the rights, preferences, privileges, powers and restrictions set
forth in a Certificate of Designation (the “Original Certificate of
Designation”) filed with the Secretary of State of Delaware on August 24, 1998.

          B. The Investors currently hold an aggregate of 4,563 shares of the
Original Preferred Stock, constituting all of the now issued and outstanding
Original Preferred Stock.

          C. The term of the Original Preferred Stock matures on August 27, 2003
and the parties have agreed that it is in their best interests to extend the
term of the Original Preferred Stock.

          D. The Investors and the Company desire that the Investors exchange
all of the currently outstanding Original Preferred Stock for shares of the
Company’s newly designated convertible preferred stock (the “Exchange”), upon
the terms and conditions set forth herein.

          E. The Exchange is intended to qualify as a private placement
transaction under Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”).

AGREEMENT

     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
THE EXCHANGE

          1.1 Closing. Subject to the terms and conditions set forth in this
Agreement, the Company and the Investors shall exchange 4,563 shares of Original
Preferred Stock for 4,563 shares of preferred stock described in Section 1.3
below (the “Exchange Preferred Stock”). The closing of the Exchange (the
“Closing”) shall take place at the offices of Bryan Cave LLP, 700 Thirteenth
Street, N.W., Washington, DC 20005, on August 26, 2003, or such earlier date as
the parties shall agree (the “Closing Date”).

          1.2 Exchange. At the Closing, (i) the Investors shall deliver to, or
as directed by, the Company stock certificates representing the Original
Preferred Stock, and (ii) the Company shall deliver to the Investors stock
certificates, registered in the names of the Investors, representing the
Exchange Preferred Stock allocated among the Investors as specified in
Schedule 1.2 hereto.

          1.3 Terms of Exchange Preferred Stock. The Exchange Preferred Stock
shall have the rights, preferences and privileges as set forth in the
Certificate of Designations attached hereto as Exhibit A (the “Exchange
Certificate of Designation”) to be filed prior to the Closing by the Company
with the Secretary of State of Delaware.

          1.4 Original Preferred Stock. Effective on the date of the Closing,
all shares of Original Preferred Stock shall be canceled and the certificates
formerly representing such shares of Original Preferred Stock shall thereafter
represent only the right to receive certificates representing shares of the
Exchange Preferred Stock.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

          2.1 Investor Representations and Warranties. Each Investor hereby
represents and warrants to the Company as follows on the Execution Date and the
Closing Date:

               (a) Organization; Authority. The Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated this Agreement and
otherwise to carry out its obligations hereunder. This Agreement has been duly
executed by the Investor, and when delivered by the Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
the Investor, enforceable against it in accordance with its terms.

               (b) Ownership of Original Preferred Stock. The Investor is the
sole owner of all of the Original Preferred Stock set forth opposite its name on
Schedule 2.1(b) hereof, free and clear of any and all liens, claims and
encumbrances of any kind.

2



--------------------------------------------------------------------------------



 



                (c) Investment Intent. The Investor is acquiring the Exchange
Preferred Stock as principal for its own account for investment purposes only
and not with a view to or for distributing or reselling such Exchange Preferred
Stock or any part thereof, except pursuant to sales that are exempt from the
registration requirements of the Securities Act and/or sales registered under
the Securities Act. The Investor does not have any agreement or understanding,
directly or indirectly, with any person or entity to distribute the Exchange
Preferred Stock.

               (d) Investor Status. At the time the Investor was offered the
Exchange Preferred Stock, it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) of Regulation D under the Securities Act.
The Investor is not a broker-dealer.

               (e) General Solicitation. The Investor is not acquiring the
Exchange Preferred Stock as a result of or subsequent to any advertisement,
article, notice or other communication regarding the Exchange Preferred Stock
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

               (f) Ownership of Common Stock. The Investor does not have a short
position in the Common Stock.

               (g) Reliance. The Investor understands and acknowledges that
(i) the Exchange Preferred Stock is being offered and issued to it without
registration under the Securities Act in a transaction that is exempt from the
registration provisions of the Securities Act and (ii) the availability of such
exemption depends in part on, and the Company will rely upon the accuracy and
truthfulness of, the foregoing representations, and the Investor hereby consents
to such reliance.

               (h) Brokers and Finders. With the exception of Kennebec
Resources, Inc., a consultant retained, and whose fees are to be paid, by the
Company, the Investor has no knowledge of any person who will be entitled to or
make a claim for payment of any finder fee or other compensation as a result of
the consummation of the transactions contemplated by this Agreement.

          2.2 Company Representations and Warranties. The Company hereby makes
the following representations and warranties to the Investor on the Execution
Date and on the Closing Date:

               (a) Organization and Qualification. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, with the requisite corporate power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction where the nature of the business
it conducts makes such qualification necessary and where the failure to do so
would have a material adverse effect on the Company.

3



--------------------------------------------------------------------------------



 



                (b) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and to issue the Exchange Preferred Stock and the
shares of Common Stock underlying the Exchange Preferred Stock (the “Conversion
Shares”) upon conversion of the Exchange Preferred Stock in accordance with the
terms of the Exchange Certificate of Designations and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the Exchange Certificate of Designations and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
the Company’s Board of Directors. This Agreement and the Exchange Certificate of
Designations have been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligations of the Company enforceable against the Company, in accordance with
their terms.

               (c) Issuance of the Exchange Preferred Stock. The Exchange
Preferred Stock, when issued at the Closing, will be duly authorized, validly
issued, fully paid and non-assessable and will be free and clear of all taxes,
liens, options or other encumbrances of any nature.

               (d) No Conflicts. The execution, delivery and performance of this
Agreement, the performance by the Company of its obligations under the Exchange
Certificate of Designations and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance, as applicable, of the Exchange Preferred
Stock and Conversion Shares) will not, (i) result in a violation of the
Company’s Certificate of Incorporation or Bylaws or (ii) except as set forth on
Schedule 2.2(d), conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment (including, without limitation, the
triggering of any anti-dilution provisions), acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party, or
result in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws and regulations and
rules or regulations of any self-regulatory organizations to which either the
Company or its securities are subject) applicable to the Company or by which any
property or asset of the Company is bound or affected. The Company is not in
violation of its Certificate of Incorporation, Bylaws or other organizational
documents. Except as set forth on Schedule 2.2(d), the Company is not in default
(and no event has occurred which, with notice or lapse of time or both, would
put the Company in default) under, nor has there occurred any event giving
others (with notice or lapse of time or both) any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party except for such violations, defaults
or events that have not and could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect.

               (e) SEC Documents, Financial Statements. All reports, schedules,
forms, statements and other documents required to be filed by the Company with
the Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) filed before the date hereof (and together with all financial statements
and schedules thereto and all exhibits included therein and documents
incorporated by reference therein, the “SEC Documents”) have been timely filed
by the Company (within applicable

4



--------------------------------------------------------------------------------



 



extension periods) since July 31, 2002. With respect to SEC Documents filed on
or after July 31, 2002, as of their respective dates, such SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time each was filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of the statements made in any such SEC Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings made prior to
the date hereof). As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto. Such financial
statements have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”), consistently applied during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
immaterial year-end audit adjustments). The Company has no liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to the date of such financial statements and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under GAAP to be reflected in such financial
statements, which liabilities and obligations referred to in clauses (i) and
(ii), individually or in the aggregate, are not material to the financial
condition or operating results of the Company.

               (f) Status of Investors. The Company acknowledges and agrees that
each Investor has independently determined to enter into, and no Investor is
acting in concert with any other Investor in entering into, this Agreement and
the transactions contemplated hereby, and that no Investor is (i) an officer or
director of the Company; (ii) an “affiliate” of the Company (as defined in Rule
144 of the Securities Act); or (iii) a “beneficial owner” of more than 5% of the
Common Stock (as defined for purposes of Rule 13d-3 of the Exchange Act.)

               (g) Absence of Certain Changes. Since December 31, 2002, there
has been no material adverse change and no material adverse development in the
business, properties, operations, prospects, financial condition or results of
operations of the Company, except as disclosed in the SEC Documents filed prior
to the date hereof. The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any bankruptcy or
receivership law nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings with
respect to the Company.

               (h) Certain Fees. Except for certain compensation payable to
Kennebec Resources, Inc. by the Company, no fees or commissions will be payable
by the Company to any

5



--------------------------------------------------------------------------------



 



broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.

ARTICLE III
OTHER COVENANTS

          3.1 Standstill Arrangement; Restrictions on Transfer.

               (a) Except as provided in subparagraph (b) below, each Investor
agrees that from the date hereof until November 1, 2005 (the “Standstill
Period”), it shall not tender a Notice of Conversion (as defined in the Exchange
Certificate of Designation) to the Company or otherwise take any other action
for the purpose of effecting an Optional Conversion (as defined in the Exchange
Certificate of Designation) of the Exchange Preferred Stock. Each Investor
agrees that it will not sell, transfer, encumber or otherwise dispose of any
shares of the Exchange Preferred Stock or the Conversion Shares until November
1, 2005, except as provided in subparagraph (b) below.

               (b) The foregoing notwithstanding and except in the case of a
Payment Default (as defined below), the parties agree that if at any time on or
after December 10, 2004 through and including November 1, 2005, the Company’s
Common Stock trades at or above $3.00 per share (subject to equitable adjustment
in the event of any stock split, stock combination or similar event affecting
the Common Stock) during any trading day as reported by the AMEX, the Investors
collectively may thereafter convert pursuant to the Exchange Certificate of
Designations, that number of shares of Exchange Preferred Stock which will yield
on conversion up to, but not exceeding, 744,911 shares of Common Stock, provided
that (i) on the day that the notice of conversion is tendered by the Investor(s)
to the Company, the Common Stock has traded on the AMEX at or above $3.00 per
share prior to such conversion(s); and (ii) any resale of such shares of Common
Stock by the Investors before November 1, 2005, will be at or above $3.00 per
share. In addition, in the event the Company shall default in the payment of
Premiums (as defined in the Exchange Certificate of Designation) as provided in
Section 3.2 and such default has not been cured within 5 business days of the
due date of such payment (a “Payment Default”), the Investors shall be excused
from their obligations under Section 3.1(a) above and may thereafter sell any
shares of the Exchange Preferred Stock or convert such shares of Exchange
Preferred Stock pursuant to the Exchange Certificate of Designation until such
time as such Payment Default is cured, provided that a Notice of Conversion (as
defined in the Exchange Certificate of Designation) has not be sent by an
Investor prior to such cure.

          3.2 Payment of Premium. The Company shall make the payments to the
Investors by wire transfer of immediately available funds to the account(s)
designated in writing by the Investors in the amounts and at the times set forth
on Schedule 3.2 attached hereto, subject to adjustment of the amount of such
payments from time to time to reflect any conversion of the Exchange Preferred
Stock as permitted under Section 3.1(b) or after termination of the Standstill
Period and any payment of Premium pursuant to the Exchange Certificate of
Designation. Payments shall be applied first to the accrued and unpaid Premium
(as defined in

6



--------------------------------------------------------------------------------



 



the Original Certificate of Designation) on the Original Preferred Stock as of
the Closing Date and then shall be applied to the accrued Premium (as defined in
the Exchange Certificate of Designation) on the Exchange Preferred Stock. The
Company and the Investors acknowledge and agree that the amount of such Premium
accrued and unpaid on the Original Preferred Stock as of the Closing Date and
the amounts that will accrue on the Exchange Preferred Stock between the Closing
Date and the Mandatory Redemption Date (as defined in the Exchange Certificate
of Designation) are as set forth on Schedule 3.2 attached hereto.

          3.3 Securities Laws. Each Investor acknowledges that the Exchange
Preferred Stock and the Common Stock issuable upon conversion thereof have not
been registered under the Securities Act and may only be disposed of pursuant to
an available exemption from or in a transaction not subject to the registration
requirements of the Securities Act.

          3.4 Restrictive Legend. Each Investor agrees to the imprinting of the
following legend on the Exchange Preferred Stock:



       THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

          3.5 Short Sales. For so long as it holds shares of Common Stock or
Exchange Preferred Stock, each Investor agrees that it will not at any time hold
a net short position in the Common Stock.

          3.6 AMEX Listing; Stockholder Approval. In the event the Investor(s)
exercise its right of conversion of the Exchange Preferred Stock, the Company
shall use its best efforts to list the shares of Common Stock issuable on such
conversion on the American Stock Exchange (“AMEX”), if the Common Stock is then
listed for trading on the AMEX, or on such other exchange or automated quotation
system where the Company’s common stock may be listed. The parties hereto
acknowledge that because the Company is subject to the rules of the AMEX in
respect of the listing of the Company’s Common Stock on the AMEX, the Company
may not undertake to issue on conversion of the Exchange Preferred Stock a
number of shares of Common Stock in excess of 19.99% of the issued and
outstanding Common Stock of the Company without first obtaining the approval of
the Company’s stockholders. The Company agrees that it shall use its best
efforts to obtain, upon the earlier to occur of the date upon which it commits a
second Payment Default (whether consecutive or otherwise) or prior to January
10, 2006, approval of the stockholders to permit the issuance of sufficient
shares of Common Stock to effect the conversion of all the shares of Exchange
Preferred Stock then outstanding. In the event such approval is not promptly
obtained, the Company will redeem such unconverted Exchange Preferred Stock in
accordance with the terms of the Exchange Certificate of Designation.

7



--------------------------------------------------------------------------------



 



          3.7 Reservation of Shares. The Company shall at all times have
authorized and reserved for the purpose of issuance a sufficient number of
Conversion Shares.

          3.8 Eligibility for Rule 144. The Company represents and warrants that
as of the date hereof the Exchange Preferred Stock and the Conversion Shares are
available for resale pursuant to Rule 144 of the Exchange Act. The Company shall
file all reports and statements required to be filed by the Company with the SEC
in a timely manner and take all other steps necessary on its part so as to
thereafter maintain such eligibility under Rule 144.

ARTICLE IV
MISCELLANEOUS

          4.1 Fees and Expenses. Except as set forth in this Section 4.1, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay the legal fees of Klehr Harrison of up to
$2,000 and of Drinker Biddle & Reath LLP (counsel to Zanett) of up to $25,000.
The Company shall pay all stamp and other taxes and duties levied in connection
with the issuance of the Exchange Preferred Stock. In addition, the Company
shall reimburse Zanett on behalf of the Investors on the first business day of
each calendar year after the Closing Date Zanett’s out-of-pocket and overhead
expenses for the prior calendar year through calendar year 2005 associated with
the monitoring of the Exchange Preferred Stock not to exceed $12,500 for the
remainder of calendar year 2003, $50,000 for calendar year 2004 and $37,500 for
calendar year 2005 upon presentation to the Company of documentation of such
expenses.

          4.2 Entire Agreement; Amendments. This Agreement, together with the
exhibits and schedules hereto, contains the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

          4.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (New York City time) on a business
day, against electronic confirmation thereof, (ii) the business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile telephone number specified in this Agreement later than 5:00
p.m. (New York City time) on any date, against electronic confirmation thereof,
(iii) the business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices and
communications shall be as follows:

8



--------------------------------------------------------------------------------



 

              If to the Company:   HearUSA, Inc.
1250 Northpoint Parkway
West Palm Beach, FL 33407
Facsimile No.: (561) 688-8883
Attn: Chief Executive Officer               With copies to:   Bryan Cave LLP
700 Thirteenth Street, N.W.
Suite 700
Washington, DC 20005-3960
Facsimile No.: (202) 508-6200
Attn: LaDawn Naegle, Esq.               If to the Investors:   Zanett Lombardier
Master Fund, LLC
c/o Olympia Capital (Cayman) Limited
Williams House
20 Reid Street
Hamilton HM 11 Bermuda
Facsimile: 1 441-295-2305
Attn: Lisa Ty                   and                   The San Miguel Trust
c/o IMT Fiduciary Services Ltd.
2nd Floor
P.O. Box 127
Commercial House/Commercial Street
St. Helier Jersey, Channel Islands
JE48QS
Facsimile: 44 1534-883699
Attn: Susan Etienne               With copies to:   Drinker Biddle & Reath LLP
One Logan Square
18th and Cherry Streets
Philadelphia, PA 19103-6996
Facsimile No.: (215) 557-9162
Attn: Stephen T. Burdumy, Esq.

or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.

9



--------------------------------------------------------------------------------



 



          4.4 Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and by a majority of the Investors or, in the case of a waiver,
by the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.

          4.5 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

          4.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
No Investor may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.

          4.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

          4.8 Governing Law. The corporate laws of Delaware shall govern all
issues concerning the relative rights of the Company and its stockholders. All
other questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.

          4.9 Survival. The representations and warranties contained herein
shall survive until the expiration of the first anniversary following the
Closing. The agreements and covenants contained herein shall survive the
Closing.

          4.10 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

          4.11 Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

10



--------------------------------------------------------------------------------



 



          4.12 Further Assurances. The parties hereto agree that each shall
execute and deliver any and all further agreements, instruments, certificates
and other documents, and shall take any and all action, as any of the parties
hereto may reasonably deem necessary or desirable in order to carry out the
intent of the parties to this Agreement.

          4.13 Press Releases. The Company and the Investors shall consult with
each other in issuing any press releases or otherwise making public statements
or filings and other communications with the Securities and Exchange Commission
or any regulatory agency with respect to the transactions contemplated hereby,
and neither party shall issue any such press release or otherwise make any such
public statement, filing or other communication without the prior consent of the
other, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement, filing or other communication. The parties agree that,
within two (2) business days after the Closing, the Company shall file with the
Securities and Exchange Commission a Form 8-K concerning this Agreement and the
transactions contemplated hereby in the form attached as Exhibit B hereto, to
which this Agreement and the Exchange Certificate of Designations shall be
attached as exhibits.

          4.14 Attorneys’ Fees. If either party shall commence an action or
proceeding to enforce any provisions relating to the obligations to close the
transactions contemplated by this Agreement prior to the Closing, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

[Signatures appear on the next page.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

              HEARUSA, INC.               By:   /s/ Stephen J. Hansbrough      
 

--------------------------------------------------------------------------------

        Stephen J. Hansbrough
Chief Executive Officer               ZANETT LOMBARDIER MASTER FUND, LLC        
      By:   /s/ G.A. Cicogna        

--------------------------------------------------------------------------------

    Name:   Gianluca Cicogna        

--------------------------------------------------------------------------------

    Title:   Authorized Signatory        

--------------------------------------------------------------------------------

              THE SAN MIGUEL TRUST               By:   IMT Fiduciary Services
Limited, as Trustee
/s/ S. Etienne        

--------------------------------------------------------------------------------

    Name:   Susan Etienne        

--------------------------------------------------------------------------------

    Title:   Authorized Signatory        

--------------------------------------------------------------------------------

12



--------------------------------------------------------------------------------



 



Exchange Agreement

Investors Holdings
Schedule 2.1(b)

      Zanett Lombardier Master Fund, LLC   2663 shares of Original Preferred
Stock The San Miguel Trust   1900 shares of Original Preferred Stock

13



--------------------------------------------------------------------------------



 



Exchange Agreement

Conflicts
Schedule 2.2(d)

Approval of the Company’s stockholders may be required by the rules of the
American Stock Exchange to issue shares of Common Stock or securities
convertible in Common Stock if the Common Stock to be issued has voting power
that is 20% or more of the voting power outstanding before such Common Stock or
securities are issued.

14



--------------------------------------------------------------------------------



 



Exchange Agreement

Premium; Payments
Schedule 3.2



1)   Accrued and Unpaid Premiums on Original Preferred Stock:

          Period   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

As of July 31, 2003:
  $ 1,245,826.00    
From August 1, 2003 to Closing (August 26, 2003):
  $ 36,253.97  



2)   Premiums on Exchange Preferred Stock:

          Period   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

From Closing to December 31, 2003
  $ 158,350.70  
From January 1, 2004 to December 31, 2004
  $ 456,300.00  
From January 1, 2005 to December 31, 2005
  $ 456,300.00  
From January 1, 2006 to December 18, 2006
  $ 439,527.33  



3)   Schedule of Payments:

          Payment Date   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

November 26, 2003 (90 days after Closing)
  $ 636,517  
December 18, 2003
  $ 100,000  
January 18, 2003
  $ 100,000  
February 18, 2003
  $ 100,000  
March 18, 2004
  $ 100,000  
April 18, 2004
  $ 100,000  
May 18, 2004
  $ 100,000  
June 18, 2004
  $ 100,000  
July 18, 2004
  $ 100,000  
August 18, 2004
  $ 38,025  
September 18, 2004
  $ 76,050  
October 18, 2004
  $ 76,050  

15



--------------------------------------------------------------------------------



 

          Payment Date   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

November 18, 2004
  $ 76,050  
December 18, 2004
  $ 38,025  
January 18, 2005
  $ 100,000  
February 18, 2005
  $ 90,125  
March 18, 2005
  $ 38,025  
April 18, 2005
  $ 38,025  
May 18, 2005
  $ 38,025  
June 18, 2005
  $ 38,025  
July 18, 2005
  $ 38,025  
August 18, 2005
  $ 38,025  
September 18, 2005
  $ 38,025  
October 18, 2005
  $ 38,025  
November 18, 2005
  $ 38,025  
December 18, 2005
  $ 38,025  
January 18, 2006
  $ 38,025  
February 18, 2006
  $ 38,025  
March 18, 2006
  $ 38,025  
April 18, 2006
  $ 38,025  
May 18, 2006
  $ 38,025  
June 18, 2006
  $ 38,025  
July 18, 2006
  $ 38,025  
August 18, 2006
  $ 38,025  
September 18, 2006
  $ 38,025  
October 18, 2006
  $ 38,025  
November 18, 2006
  $ 38,025  
December 18, 2006
  $ 63,191  

16